Citation Nr: 1133404	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-22 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1972 to April 1975 and from July 1975 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 RO decision, which denied a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder disability.

In November 2007, a local hearing was held before a Decision Review Officer at the St. Petersburg, Florida RO.  In May 2008, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida RO.  Transcripts of these proceedings have been associated with the claims folder.

This issue was remanded for further development by the Board in November 2008.

The Board notes that a copy of a letter that the Veteran sent to a senator regarding the denial of his claim for posttraumatic stress disorder (PTSD) was recently associated with the claims file in January 2011.  In light of the Veteran's statements, the Board will construe this document as an application to reopen a previously denied claim for service connection for PTSD.  Moreover, the Board notes that the Veteran submitted evidence in February 2007 which appear to be relating to a claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU) and a claim for an increased evaluation for tinnitus.  These issues have not been addressed since 2006 rating decisions were issued.  Therefore, the issues of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for PTSD, entitlement to TDIU, and entitlement to an increased evaluation for tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Additionally, the Board notes that the Veteran made several references throughout the claims file with regard to a claim for clear and unmistakable error (CUE).  It is unclear from the Veteran's statements exactly which decision he believed to be rendered in error.  The Board notes that, in order for a claim for CUE to be adjudicated, the Veteran must allege CUE with regard to a specific issue in a specific rating decision.  As an allegation of CUE has not been alleged with any such specificity, the Board will not refer this claim at this time.  However, the Board notes that the Veteran is always free to file a claim for CUE in the future.


FINDING OF FACT

The Veteran has not been shown to have any additional left shoulder disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided surgery in May 2001, nor does the evidence show that any additional disability was the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a left shoulder disability, as a result of VA surgical treatment, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in June 2002 and June 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a December 2008 letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board notes that the Veteran's representative argued in the April 2009 Appellant's Post-Remand Brief that medical quality-insurance records should be obtained, if they exist.  The Board finds no indication that all relevant medical records relating to this claim have not been associated with the claims file.  Additionally, the relevant statute, 38 U.S.C.A. § 5705, provides that records and documents created by VA as part of a medical quality assurance program are confidential and privileged and may not be disclosed to any entity other than those mentioned in the statute. VA adjudicators are not mentioned as among those entitled to have access to quality assurance records.  38 U.S.C.A. § 5705(a), (b).  Therefore, the Board finds that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i) (2010).  Upon request of the Board, a medical opinion was rendered in April 2010, which addressed the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a left shoulder disability.  The examiner clearly reviewed the relevant evidence of record.  The Board finds this opinion to be thorough and complete.  This opinion is sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his left shoulder disability increased in severity following his May 2001 surgery at VA.  He has indicated throughout the course of this appeal that he was convinced by VA medical professionals that this surgery was necessary and that he would be taken care of by VA following the surgery.  However, he has asserted that, since this surgery, VA has not compensated him for this disability, and the symptoms associated with this disability are worse than they were before the surgery.  

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

The Board notes that the Veteran underwent a left shoulder surgical operation at a VA facility in May 2001.  Specifically, it was noted in the May 2001 operation report that the Veteran underwent the following: (1) left shoulder arthroscopy, (2) examination of left shoulder joint under anesthesia, (3) repair of the left rotator interval, (4) repair of the left rotator cuff, (5) left distal clavicle resection, and (6) open left acromioplasty.  It was noted that the Veteran was scheduled for this surgery due to an MRI which revealed a rotator cuff tear and increasing signs of impingement, as well as pain with overhead activity.  The claims file contains an April 2001 consent form for this procedure.   

Following this surgery, the Veteran reported in a July 2001 VA treatment record that his shoulder felt just like it did before the surgery.  In an October 2001 VA treatment record, the Veteran reported that there had been no specific improvement since the surgery.  It was noted in an April 2002 VA treatment record that the Veteran has never done very well postoperatively.  He has regained his motion but continues to complain of pain and crepitus, as well as a feeling of the shoulder slipping in and out.  The Veteran has never regained much in the way of strength within the shoulder either.  In a May 2002 VA MRI report, the Veteran was noted as having a history of a failed left shoulder repair in May 2001.  

In a July 2002 VA medical record, it was noted that the Veteran continued to complain of pain, and he is not better than he was previously.  The Veteran reported that he did go to therapy for about 4 to 6 weeks but really has never improved.  Upon examination, it was noted that the Veteran was in no distress.  He has hypersensitivity of the whole area, essentially some overreaction to palpation of the repair area.  He has pretty decent passive range of motion but does complain of apprehension with the apprehension test.  He has negative relocation, stating that the pain is all anterior when trying to relocate his shoulder.  He has pain when the rotator cuff is stressed, including subscapularis and teres minor.  There is no sign of other problems.  It was noted that his MRI is consistent with postsurgical changes, question of small focus, abnormal signal within the supraspinatus tendon.  It was noted that it is questionable whether all of this is postsurgical versus a partial thickness articular site tear.  It was noted that the Veteran had chronic pain after his left shoulder surgery.  Regardless of the MRI findings, the examiner noted that the Veteran's examination was found to be unreliable and slightly unbelievable.  The examiner noted that there is probably some secondary gain involved. 

In a September 2002 VA medical record, it was noted that physical examination today was inconsistent between 3 different examiners.  The Veteran is complaining of pain in multiple different areas.  He has a negative drop arm.  He actually has reasonable strength to rotator cuff testing.  He has negative impingement signs but complains about pain globally.  This examiner noted that the Veteran had been seen by a Dr. W, who felt that there were probably some secondary gain issues going on.  There is nothing further to be done for him surgically, and the Veteran should continue doing his exercises at least 3 times per week. 

An April 2003 VA MRI report revealed articular and bursal surface defects in the anterior supraspinatous tendon with intratendinous signal in this patient status post repair of the supraspinatous tendon with lateral clavicular resection.  In a September 2003 VA medical record, it was noted that the Veteran was recently seen in June 2003 with a history of right shoulder problems since rotator cuff tear repair.  In a March 2005 VA treatment record, the Veteran reported a history of chronic left shoulder pain without recent exacerbation.  

A September 2007 private MRI from Altec Diagnostic Imaging revealed the following: (1) Evidence of previous surgery involving the left shoulder.  There appears to be a full thickness tear anteriorly with fluid tracking across the rotator cuff into the subacromial and subdeltoid bursa; (2) mild degenerative changes of the acromioclavicular joint with osteophytosis; and (3) limited sensitivity secondary to motion.

In January 2008, the Veteran underwent a VA examination.  At this examination, the Veteran reported that he was reaching for something in a cabinet when he heard a pop in his left shoulder.  He reported that an evaluation of his left shoulder showed "another partial tear".  Upon review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with chronic left shoulder rotator cuff tear status post failed surgical repair, May 2001, with mild degenerative change of the acromioclavicular joint with osteophytosis per September 2007 MRI of the left shoulder. 

In a May 2008 VA consultation sheet, the Veteran reported that his left shoulder continues to dislocate, despite earlier surgery, and that he is in constant daily pain.  In a July 2008 VA treatment record, it was noted that the Veteran reported doing poorly after his surgery.  In September, he felt a pop in his left shoulder.  

In April 2010, a medical opinion was rendered by a physician from Miami Center for Orthopedic Research and Education.  This physician noted that the Veteran had a MRI of his left shoulder in August 2000, which showed a high grade partial tear of the supraspinatus, a partial undersurface tear of the infraspinatus tendons, rotator cuff tendinopathy, and acromioclavicular arthritis.  In May 2001, the Veteran had a left shoulder arthroscopy with repair of the left rotator cuff, left distal clavicular resection, and open left acromioplasty.  An October 2001 clinic note reports no specific improvement since surgery, despite shoulder specific exercises.  An April 2002 clinic note states "has never done very well postoperatively."  He had pain, crepitus, and a feeling that shoulder was slipping in and out at that time.  A May 2002 MRI scan of the left shoulder showed post surgical repair with small focus abnormal signal within the supraspinatus tendon and a small articular side tear was suspected.  An April 2003 MRI revealed articular and bursal surface defects in the anterior supraspinatus tendon with infratendinous signal status post repair of the supra supraspinatus tendon with lateral clavicle resection.  A September 2007 MRI revealed full thickness anterior tear.  The physician noted that the Veteran underwent a VA examination in January 2008, where it was documented that he had done poorly following the May 2001 surgery on his left shoulder and that he reported having felt a "pop" in his shoulder in September 2007.  Further surgery was not advised due to the Veteran's morbid obesity.  In January 2008, a VA examiner diagnosed chronic left shoulder rotator cuff tear status post failed surgical repair in May 2001.  The physician noted that the Veteran's left shoulder surgery involved repair of the left rotator cuff tear, which appeared to have been accomplished as documented on the May 2002 MRI scan.  The high-grade partial tear of the supraspinatus, and partial undersurface tear of the infraspinatus tendon, as noted on the August 2000 pre-surgery MRI scan was not seen on the one-year post-operative MRI scan in May 2002.  The Veteran heard a pop in his shoulder in September 2007 and a MRI scan revealed a new full thickness anterior rotator, which had not been seen on either the post-operative May 2002 MRI scan or the April 2003 MRI scan.  The physician concluded by stating that, despite the fact that the Veteran had a poor clinical result from the surgery, it is less likely that his disability is due to the documented (serial post operative MRI scans) successful rotator cuff repair in May 2001.  It is less likely as not that the Veteran's disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing the surgical procedure on his left shoulder in May 2001.  It is more likely that the Veteran's disability following left shoulder surgery in May 2001 is the result of the natural progression of his degenerative rotator cuff disease.

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

Upon  review of the medical evidence of record, the Board finds no indication that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  As noted above, the Veteran signed a form of consent for this surgery in April 2001.  The only medical opinion of record on this specific matter reflects that, despite the fact that the Veteran had a poor clinical result from the surgery, it is less likely that his disability is due to the documented successful rotator cuff repair in May 2001.  It is less likely as not that the Veteran's disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing the surgical procedure on his left shoulder in May 2001.  It is more likely that the Veteran's disability following left shoulder surgery in May 2001 is the result of the natural progression of his degenerative rotator cuff disease.  The claims folders contain no medical opinions to the contrary.  As such, the greater weight of the evidence is against finding that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

The Board acknowledges that the Veteran was noted in the May 2002 VA MRI report as having a history of a failed left shoulder repair in May 2001.  Moreover, in the January 2008 VA examination report, he was diagnosed with chronic left shoulder rotator cuff tear status post failed surgical repair, May 2001.  However, the clinical evidence following the Veteran's May 2001 left shoulder surgery does not reflect that the surgery was unsuccessful.  

The Board acknowledges that the Veteran continued to complain of pain following his left shoulder surgery and asserted that his shoulder did not feel better than it did prior to the surgery.  In a July 2001 VA treatment record, it was noted that the Veteran needed to become more aggressive with his physical therapy.  No indication was made that this surgery failed.  Upon examination in September 2001, it was noted that he was doing well but had some definite overlay with his condition.  Again, no indication was made that this surgery failed.  A September 2001 x-ray report of the left shoulder revealed a suggestion of previous resection of the distal end of the left clavicle with no other abnormalities of the left shoulder.  Upon examination in April 2002, the Veteran was diagnosed with persistent pain and sensation of instability status post left shoulder rotator cuff repair.  An MRI was ordered to determine if there was significant change in the repair consistent with a possible re-rupture.  However, again, there was no indication that that the surgery failed.  In a September 2002 VA treatment record, it was noted that the Veteran was being evaluated, as it was felt that he was probably malingering and was after secondary gain.  It was noted that the Veteran was complaining of pain in multiple areas.  Significantly, the physician noted that he had a negative arm drop, reasonable strength to rotator cuff testing, and negative impingement signs.  It was also noted that there was nothing further that could be done for him surgically and that he should continue doing exercises at least 3 times per week.  In a May 2003 VA examination report, it was noted that, while an April 2003 MRI report demonstrated small articular and small bursal surface defects in the supraspinatus and infraspinatus tendons, there was no evidence of complete rotator cuff tear post the surgical procedure.     

Moreover, the Board notes that the physician who rendered the April 2010 medical opinion specifically indicated that the Veteran's left shoulder surgery involved repair of the left rotator cuff tear, which appeared to have been accomplished as documented on the May 2002 MRI scan.  The high-grade partial tear of the supraspinatus, and partial undersurface tear of the infraspinatus tendon, as noted on the August 2000 pre-surgery MRI scan, was not seen on the one-year post-operative MRI scan in May 2002.

Therefore, while the Board has considered the Veteran's assertions and acknowledges that the May 2002 VA MRI report noted a history of a failed left shoulder repair in May 2001 and the Veteran was diagnosed with chronic left shoulder rotator cuff tear status post failed surgical repair, May 2001, in the January 2008 VA examination report, the medical evidence of record following his 2001 left shoulder surgery does not support the assertion that this surgery failed.  Moreover, as noted, upon review of all relevant records, the physician who rendered the April 2010 medical opinion specifically indicated that the Veteran's left shoulder surgery involved repair of the left rotator cuff tear, which appeared to have been accomplished as documented on the May 2002 MRI scan.  The Board notes that, while the April 2003 MRI report demonstrated small articular and small bursal surface defects in the supraspinatus and infraspinatus tendons, it was also specifically noted that there was no evidence of complete rotator cuff tear post the surgical procedure.  As such, the Board finds that the preponderance of the clinical evidence of record does not support the assertion that the Veteran's May 2001 left shoulder surgery failed. 

While the Board is sympathetic to the difficulties that the Veteran faces with regard to his left shoulder disability, the medical evidence of record does not reflect any evidence of fault on the part of VA.  The greater weight of the competent evidence is against finding that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, and the greater weight of credible and probative evidence establishes that informed consent was obtained prior to this surgical procedure.  Thus, the Board finds that the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2010).





ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


